  Exhibit 10.12    STOCK PLEDGE AGREEMENT   This Stock Pledge Agreement (as
amended, modified, restated or supplemented from  time to time, this
“Agreement”), dated as of September 28, 2007, among LV  ADMINISTRATIVE SERVICES,
INC., as administrative and collateral agent for the Creditor  Parties (as
defined below) (the “Pledgee”), eLEC Communications Corp., a New York 
corporation (the “Company”), and each of the other undersigned parties (the
Company and each  such other undersigned party, a “Pledgor” and collectively,
the “Pledgors”).    BACKGROUND   The Company has entered into a Securities
Purchase Agreement, dated as of the date  hereof (as amended, modified, restated
or supplemented from time to time, the “Securities  Purchase Agreement”)
pursuant to which the Creditor Parties (as defined in the Securities  Purchase
Agreement) party thereto provide or will provide certain financial
accommodations to  the Company.    In order to induce the Pledgee and the other
Creditor Parties to provide or continue to  provide the financial accommodations
described in the Securities Purchase Agreement, each  Pledgor has agreed to
pledge and grant a security interest in the collateral described herein to the 
Pledgee on the terms and conditions set forth herein.    NOW, THEREFORE, in
consideration of the premises and for other good and valuable  consideration the
receipt of which is hereby acknowledged, the parties hereto agree as follows:   
                   1.    Defined Terms. All capitalized terms used herein which
are not defined shall  have the meanings given to them in the Securities
Purchase Agreement.                       2.    Pledge and Grant of Security
Interest. To secure the full and punctual payment  and performance of (the
following clauses (a) and (b), collectively, the “Obligations”) (a) all 
obligations owing to Pledgee and the other Creditor Parties under the Securities
Purchase  Agreement and the Related Agreements, as each may be amended,
restated, modified and/or  supplemented from time to time, collectively, the
“Documents”) and (b) all other indebtedness,  obligations and liabilities of
each Pledgor to the Pledgee and the other Creditor Parties, whether  now
existing or hereafter arising, direct or indirect, liquidated or unliquidated,
absolute or  contingent, due or not due and whether under, pursuant to or
evidenced by a note, agreement,  guaranty, instrument or otherwise (in each
case, irrespective of the genuineness, validity,  regularity or enforceability
of such Indebtedness, or of any instrument evidencing any of the  Indebtedness
or of any collateral therefor or of the existence or extent of such collateral,
and  irrespective of the allowability, allowance or disallowance of any or all
of such in any case  commenced by or against any Pledgor under Title 11, United
States Code, including, without  limitation, indebtedness, obligations of each
Pledgor for post-petition interest, fees, costs and  charges that would have
accrued or been added to the Indebtedness but for the commencement of  such
case), each Pledgor hereby pledges, assigns, hypothecates, transfers and grants
a security 


--------------------------------------------------------------------------------

interest to the Pledgee, for the ratable benefit of the Creditor Parties, in all
of the following (the  “Collateral”):                          (a)     the
shares of stock or other equity interests set forth on Schedule A  annexed
hereto and expressly made a part hereof (together with any additional shares of
stock or  other equity interests acquired by any Pledgor, the “Pledged Stock”),
the certificates representing  the Pledged Stock and all dividends, cash,
instruments and other property or proceeds from time  to time received,
receivable or otherwise distributed in respect of or in exchange for any or all
of  the Pledged Stock;                          (b)     all additional shares of
stock or other equity interests of any issuer (each,  an “Issuer”) of the
Pledged Stock from time to time acquired by any Pledgor in any manner, 
including, without limitation, stock dividends or a distribution in connection
with any increase or  reduction of capital, reclassification, merger,
consolidation, sale of assets, combination of shares,  stock split, spin-off or
split-off (which shares shall be deemed to be part of the Collateral), and  the
certificates representing such additional shares, and all dividends, cash,
instruments and other  property or proceeds from time to time received,
receivable or otherwise distributed in respect of  or in exchange for any or all
of such shares; and                        (c)      all options and rights,
whether as an addition to, in substitution of or in  exchange for any shares of
any Pledged Stock and all dividends, cash, instruments and other  property or
proceeds from time to time received, receivable or otherwise distributed in
respect of  or in exchange for any or all such options and rights.             
3.       Delivery of Collateral. All certificates representing or evidencing the
Pledged  Stock shall be delivered to and held by or on behalf of Pledgee
pursuant hereto and shall be  accompanied by duly executed instruments of
transfer or assignments in blank, all in form and  substance satisfactory to the
Pledgee. Each Pledgor hereby authorizes the Issuer upon demand  by the Pledgee
to deliver any certificates, instruments or other distributions issued in
connection  with the Collateral directly to the Pledgee, in each case to be held
by the Pledgee, subject to the  terms hereof. If an Event of Default (as defined
below) has occurred and is continuing beyond  any applicable grace period, the
Pledgee shall have the right, during such time in its discretion  and without
notice to the Pledgor, to transfer to or to register in the name of the Pledgee
or any  of its nominees any or all of the Pledged Stock. In addition, the
Pledgee shall have the right at  such time to exchange certificates or
instruments representing or evidencing Pledged Stock for  certificates or
instruments of smaller or larger denominations. Notwithstanding anything 
contained herein to the contrary, Pledgee acknowledges that all certificates
representing or  evidencing the Pledged Stock have been previously delivered to
Laurus Master Fund, Ltd.  (“Laurus”) as collateral security for the Pledgor’s
obligations to Laurus. The Pledgee hereby  agrees that, so long as the Pledged
Stock is pledged to Laurus and Laurus is in possession of  such certificates,
such certificates shall not be required to be delivered to the Pledgee;
provided,  however, that once Laurus terminates its security interest in such
Pledged Stock the certificates  shall be delivered to the Pledgee to be held by
the Pledgee in accordance with the terms of this  Agreement.               
4.       Representations and Warranties of each Pledgor. Each Pledgor jointly
and  severally represents and warrants to the Pledgee (which representations and
warranties shall be      2


--------------------------------------------------------------------------------

deemed to continue to be made until all of the Indebtedness has been paid in
full and each  Document and each agreement and instrument entered into in
connection therewith has been  irrevocably terminated) that:                   
    (a)     the execution, delivery and performance by each Pledgor of this 
Agreement and the pledge of the Collateral hereunder do not and will not result
in any violation  of any agreement, indenture, instrument, license, judgment,
decree, order, law, statute, ordinance  or other governmental rule or regulation
applicable to any Pledgor;                        (b)     this Agreement
constitutes the legal, valid, and binding obligation of each  Pledgor
enforceable against each Pledgor in accordance with its terms;                 
      (c)     (i) all Pledged Stock owned by each Pledgor is set forth on
Schedule A  hereto and (ii) each Pledgor is the direct and beneficial owner of
each share of the Pledged  Stock;                          (d)     all of the
shares of the Pledged Stock have been duly authorized, validly  issued and are
fully paid and non-assessable;                        (e)     no consent or
approval of any person, corporation, governmental body,  regulatory authority or
other entity, is or will be necessary for (i) the execution, delivery and 
performance of this Agreement, (ii) the exercise by the Pledgee of any rights
with respect to the  Collateral or (iii) the pledge and assignment of, and the
grant of a security interest in, the  Collateral hereunder;                     
  (f)     there are no pending or, to the best of Pledgor’s knowledge,
threatened  actions or proceedings before any court, judicial body,
administrative agency or arbitrator which  may materially adversely affect the
Collateral;                        (g)     each Pledgor has the requisite power
and authority to enter into this  Agreement and to pledge and assign the
Collateral to the Pledgee, for the ratable benefit of the  Creditor Parties, in
accordance with the terms of this Agreement;                        (h)     each
Pledgor owns each item of the Collateral pledged by it hereunder  and, except
for the pledge and security interest granted to Laurus and to the Pledgee
hereunder,  immediately following the closing of the transactions contemplated
by the Documents, the  Collateral shall be free and clear of any other security
interest, pledge, claim, lien, charge,  hypothecation, assignment, offset or
encumbrance whatsoever (collectively, “Liens”);                        (i)    
there are no restrictions on transfer of the Pledged Stock contained in the 
certificate of incorporation or by-laws (or equivalent organizational documents)
of the Issuer or  otherwise which have not otherwise been enforceably and
legally waived by the necessary  parties;                          (j)     none
of the Pledged Stock has been issued or transferred in violation of  the
securities registration, securities disclosure or similar laws of any
jurisdiction to which such  issuance or transfer may be subject;      3


--------------------------------------------------------------------------------

                    (k)     the pledge and assignment of the Collateral and the
grant of a security  interest under this Agreement vest in the Pledgee, for the
ratable benefit of the Creditor Parties,  all rights of each Pledgor in the
Collateral as contemplated by this Agreement; and                        (l)    
the Pledged Stock includes one hundred percent (100%) of the issued and 
outstanding shares of capital stock of each Pledgor (other than the Company).   
          5.       Covenants.  Each Pledgor jointly and severally covenants
that, until the  Indebtedness shall be satisfied in full and each Document and
each agreement and instrument  entered into in connection therewith is
irrevocably terminated:                        (a)     No Pledgor will sell,
assign, transfer, convey, or otherwise dispose of its  rights in or to the
Collateral or any interest therein; nor will any Pledgor create, incur or permit
to  exist any Lien whatsoever with respect to any of the Collateral or the
proceeds thereof other than  that created hereby.                         
(b)     Each Pledgor will, at its expense, defend the Pledgee’s right, title
and  security interest in and to the Collateral against the claims of any other
party.                        (c)     Each Pledgor shall at any time, and from
time to time, upon the written  request of the Pledgee, execute and deliver such
further documents and do such further acts and  things as the Pledgee may
reasonably request in order to effect the purposes of this Agreement  including,
but without limitation, delivering to the Pledgee, upon the occurrence of an
Event of  Default, irrevocable proxies in respect of the Collateral in form
satisfactory to the Pledgee. Until  receipt thereof, upon an Event of Default
that has occurred and is continuing beyond any  applicable grace period, this
Agreement shall constitute each Pledgor’s proxy to the Pledgee or  its nominee
to vote all shares of Collateral then registered in such Pledgor’s name.       
                (d)     No Pledgor will consent to or approve the issuance of
(i) any additional  shares of any class of capital stock or other equity
interests of the Issuer; or (ii) any securities  convertible either voluntarily
by the holder thereof or automatically upon the occurrence or  nonoccurrence of
any event or condition into, or any securities exchangeable for, any such 
shares, unless, in either case, such shares are pledged as Collateral pursuant
to this Agreement.              6.       Voting Rights and Dividends. In
addition to the Pledgee’s rights and remedies set  forth in Section 8 hereof, in
case an Event of Default shall have occurred and be continuing,  beyond any
applicable cure period, the Pledgee shall (i) be entitled to vote the
Collateral, (ii) be  entitled to give consents, waivers and ratifications in
respect of the Collateral (each Pledgor  hereby irrevocably constituting and
appointing the Pledgee, with full power of substitution, the  proxy and
attorney-in-fact of each Pledgor for such purposes) and (iii) be entitled to
collect and  receive for its own use cash dividends paid on the Collateral.
Unless and until there shall have  occurred and be continuing an Event of
Default, each Pledgor shall be permitted to exercise or  refrain from exercising
any voting rights or other powers; provided that, in each case, no vote  shall
be cast or any consent, waiver or ratification given or any action taken or
omitted to be  taken if, in the reasonable judgment of the Pledgee, such action
would have a material adverse  effect on the value of the Collateral or any part
thereof; and, provided, further, that each Pledgor  shall give at least five (5)
days’ written notice of the manner in which such Pledgor intends to      4


--------------------------------------------------------------------------------

exercise, or the reasons for refraining from exercising, any voting rights or
other powers other  than with respect to any election of directors and voting
with respect to any incidental matters.  Following the occurrence of an Event of
Default, all rights of each Pledgor to vote and to give  consents, waivers and
ratifications shall cease and all dividends and all other distributions in 
respect of any of the Collateral, shall be delivered to the Pledgee to hold as
Collateral and shall,  if received by any Pledgor, be received in trust for the
benefit of the Pledgee, be segregated from  the other property or funds of any
other Pledgor, and be forthwith delivered to the Pledgee as  Collateral in the
same form as so received (with any necessary endorsement).              7.      
Event of Default. An “Event of Default” under this Agreement shall be deemed  to
have occurred and may be declared by the Pledgee upon the happening of any of
the following  events:                            (a)     An “Event of Default”
under any Document or any agreement or note  related to any Document shall have
occurred and be continuing beyond any applicable cure  period; or               
            (b)     Any portion of the Collateral is subjected to a levy of
execution,  attachment, distraint or other judicial process or any portion of
the Collateral is the subject of a  claim (other than by the Pledgee) of a Lien
or other right or interest in or to the Collateral and  such levy or claim shall
not be cured, disputed or stayed within a period of fifteen (15) business  days
after the Pledgee or any of its subsidiaries has knowledge thereof.             
8.       Remedies. In case an Event of Default shall have occurred and is
declared by the  Pledgee, the Pledgee may (subject to the rights of Laurus):   
                    (a)     Transfer any or all of the Collateral into its name,
or into the name of its  nominee or nominees;                          (b)   
 Exercise all corporate rights with respect to the Collateral including, 
without limitation, all rights of conversion, exchange, subscription or any
other rights, privileges  or options pertaining to any shares of the Collateral
as if it were the absolute owner thereof,  including, but without limitation,
the right to exchange, at its discretion, any or all of the  Collateral upon the
merger, consolidation, reorganization, recapitalization or other readjustment 
of the Issuer thereof, or upon the exercise by the Issuer of any right,
privilege or option  pertaining to any of the Collateral, and, in connection
therewith, to deposit and deliver any and  all of the Collateral with any
committee, depository, transfer agent, registrar or other designated  agent upon
such terms and conditions as it may determine, all without liability except to
account  for property actually received by it; and                       
(c)     Subject to any requirement of applicable law, sell, assign and deliver
the  whole or, from time to time, any part of the Collateral at the time held by
the Pledgee, at any  private sale or at public auction, with or without demand,
advertisement or notice of the time or  place of sale or adjournment thereof or
otherwise (all of which are hereby waived, except such  notice as is required by
applicable law and cannot be waived), for cash or credit or for other  property
for immediate or future delivery, and for such price or prices and on such terms
as the  Pledgee in its sole discretion may determine, or as may be required by
applicable law.      5


--------------------------------------------------------------------------------

          Each Pledgor hereby waives and releases any and all right or equity
of  redemption, whether before or after sale hereunder. At any such sale, unless
prohibited by  applicable law, the Pledgee may bid for and purchase the whole or
any part of the Collateral so  sold free from any such right or equity of
redemption. All moneys received by the Pledgee  hereunder, whether upon sale of
the Collateral or any part thereof or otherwise, shall be held by  the Pledgee
and applied by it as provided in Section 10 hereof. No failure or delay on the
part of  the Pledgee in exercising any rights hereunder shall operate as a
waiver of any such rights nor  shall any single or partial exercise of any such
rights preclude any other or future exercise  thereof or the exercise of any
other rights hereunder. The Pledgee shall have no duty as to the  collection or
protection of the Collateral or any income thereon nor any duty as to
preservation of  any rights pertaining thereto, except to apply the funds in
accordance with the requirements of  Section 10 hereof. The Pledgee may exercise
its rights with respect to property held hereunder  without resort to other
security for or sources of reimbursement for the Indebtedness. In addition  to
the foregoing, Pledgee shall have all of the rights, remedies and privileges of
a secured party  under the Uniform Commercial Code of New York (the “UCC”)
regardless of the jurisdiction in  which enforcement hereof is sought.         
    9.       Private Sale. Each Pledgor recognizes that the Pledgee may be
unable to effect  (or to do so only after delay which would adversely affect the
value that might be realized from  the Collateral) a public sale of all or part
of the Collateral by reason of certain prohibitions  contained in the Securities
Act, and may be compelled to resort to one or more private sales to a 
restricted group of purchasers who will be obliged to agree, among other things,
to acquire such  Collateral for their own account, for investment and not with a
view to the distribution or resale  thereof. Each Pledgor agrees that any such
private sale may be at prices and on terms less  favorable to the seller than if
sold at public sales and that such private sales shall be deemed to  have been
made in a commercially reasonable manner. Each Pledgor agrees that the Pledgee
has  no obligation to delay sale of any Collateral for the period of time
necessary to permit the Issuer  to register the Collateral for public sale under
the Securities Act.              10.       Proceeds of Sale.  The proceeds of
any collection, recovery, receipt,  appropriation, realization or sale of the
Collateral shall be applied by the Pledgee as follows:                       
(a)     First, to the payment of all costs, reasonable expenses and charges of
the  Pledgee and to the reimbursement of the Pledgee for the prior payment of
such costs, reasonable  expenses and charges incurred in connection with the
care and safekeeping of the Collateral  (including, without limitation, the
reasonable expenses of any sale or any other disposition of any  of the
Collateral), the expense of any taking, attorneys’ fees and reasonable expenses,
court  costs, any other fees or expenses incurred or expenditures or advances
made by the Pledgee in  the protection, enforcement or exercise of its rights,
powers or remedies hereunder;                        (b)     Second, to the
payment of the Indebtedness, in whole or in part, in such  order as the Pledgee
may elect, whether or not such Indebtedness is then due;                       
(c)     Third, to such persons, firms, corporations or other entities as
required by  applicable law including, without limitation, Section 9-615(a)(3)
of the UCC; and      6


--------------------------------------------------------------------------------

                    (d)     Fourth, to the extent of any surplus to the Pledgors
or as a court of  competent jurisdiction may direct.              In the event
that the proceeds of any collection, recovery, receipt, appropriation, 
realization or sale are insufficient to satisfy the Indebtedness, each Pledgor
shall be jointly and  severally liable for the deficiency plus the costs and
fees of any attorneys employed by the  Pledgee to collect such deficiency.     
        11.       Waiver of Marshaling. Each Pledgor hereby waives any right to
compel any  marshaling of any of the Collateral.              12.       No
Waiver. Any and all of the Pledgee’s rights with respect to the Liens granted 
under this Agreement shall continue unimpaired, and Pledgor shall be and remain
obligated in  accordance with the terms hereof, notwithstanding (a) the
bankruptcy, insolvency or  reorganization of any Pledgor, (b) the release or
substitution of any item of the Collateral at any  time, or of any rights or
interests therein, or (c) any delay, extension of time, renewal,  compromise or
other indulgence granted by the Pledgee in reference to any of the
Indebtedness.  Each Pledgor hereby waives all notice of any such delay,
extension, release, substitution,  renewal, compromise or other indulgence, and
hereby consents to be bound hereby as fully and  effectively as if such Pledgor
had expressly agreed thereto in advance. No delay or extension of  time by the
Pledgee in exercising any power of sale, option or other right or remedy
hereunder,  and no failure by the Pledgee to give notice or make demand, shall
constitute a waiver thereof, or  limit, impair or prejudice the Pledgee’s right
to take any action against any Pledgor or to exercise  any other power of sale,
option or any other right or remedy.              13.       Expenses. The
Collateral shall secure, and each Pledgor shall pay to the Pledgee  on demand,
from time to time, all reasonable costs and expenses, (including but not limited
to,  reasonable attorneys’ fees and costs, taxes, and all transfer, recording,
filing and other charges)  of, or incidental to, the custody, care, transfer,
administration of the Collateral or any other  collateral, or in any way
relating to the enforcement, protection or preservation of the rights or 
remedies of the Pledgee under this Agreement or with respect to any of the
Indebtedness.              14.       The Pledgee Appointed Attorney-In-Fact and
Performance by the Pledgee. Upon  the occurrence of an Event of Default, each
Pledgor hereby irrevocably constitutes and appoints  the Pledgee as such
Pledgor’s true and lawful attorney-in-fact, with full power of substitution, to 
execute, acknowledge and deliver any instruments and to do in such Pledgor’s
name, place and  stead, all such acts, things and deeds for and on behalf of and
in the name of such Pledgor, which  such Pledgor could or might do or which the
Pledgee may deem necessary, desirable or  convenient to accomplish the purposes
of this Agreement, including, without limitation, to  execute such instruments
of assignment or transfer or orders and to register, convey or otherwise 
transfer title to the Collateral into the Pledgee’s name. Each Pledgor hereby
ratifies and confirms  all that said attorney-in-fact may so do and hereby
declares this power of attorney to be coupled  with an interest and irrevocable.
If any Pledgor fails to perform any agreement herein contained,  the Pledgee may
itself perform or cause performance thereof, and any costs and expenses of the 
Pledgee incurred in connection therewith shall be paid by the Pledgors as
provided in Section 10  hereof.          7


--------------------------------------------------------------------------------

          15.       Waivers. EACH PARTY HERETO HEREBY EXPRESSLY WAIVES ANY 
RIGHT TO TRIAL BY JURY OF ANY CLAIM, DEMAND, ACTION OR CAUSE OF  ACTION (A)
ARISING UNDER THIS AGREEMENT OR ANY OTHER INSTRUMENT,  DOCUMENT OR AGREEMENT
EXECUTED OR DELIVERED IN CONNECTION  HEREWITH OR THEREWITH, OR (B) IN ANY WAY
CONNECTED WITH OR RELATED  OR INCIDENTAL TO THE DEALINGS OF THE PARTIES HERETO
OR THERETO OR  ANY OTHER AGREEMENT EXECUTED OR DELIVERED BY THEM IN CONNECTION 
HEREWITH, OR THE TRANSACTIONS RELATED HERETO OR THERETO, IN EACH  CASE WHETHER
NOW EXISTING OR HEREAFTER ARISING, AND WHETHER  SOUNDING IN CONTRACT OR TORT OR
OTHERWISE AND EACH PARTY HERETO  HEREBY AGREES AND CONSENTS THAT ANY CLAIM,
DEMAND, ACTION OR  CAUSE OF ACTION SHALL BE DECIDED BY COURT TRIAL WITHOUT A
JURY, AND  THAT ANY PARTY MAY FILE AN ORIGINAL COUNTERPART OR A COPY OF THIS 
SECTION WITH ANY COURT AS WRITTEN EVIDENCE OF THE CONSENT OF EACH  PARTY TO THE
WAIVER OF ITS RIGHT TO TRIAL BY JURY.              16.       Recapture.
Notwithstanding anything to the contrary in this Agreement, if the  Pledgee or
any other Creditor Party receives any payment or payments on account of the 
Indebtedness, which payment or payments or any part thereof are subsequently
invalidated,  declared to be fraudulent or preferential, set aside and/or
required to be repaid to a trustee,  receiver, or any other party under the
United States Bankruptcy Code, as amended, or any other  federal or state
bankruptcy, reorganization, moratorium or insolvency law relating to or
affecting  the enforcement of creditors’ rights generally, common law or
equitable doctrine, then to the  extent of any sum not finally retained by the
Pledgee or such other Creditor Party, each Pledgor’s  obligations to the Pledgee
and the other Creditor Parties shall be reinstated and this Agreement  shall
remain in full force and effect (or be reinstated) until payment shall have been
made to the  Pledgee and the other Creditor Parties, which payment shall be due
on demand.              17.       Captions. All captions in this Agreement are
included herein for convenience of  reference only and shall not constitute part
of this Agreement for any other purpose.              18.       Miscellaneous. 
                      (a)     This Agreement constitutes the entire and final
agreement among the  parties with respect to the subject matter hereof and may
not be changed, terminated or otherwise  varied except by a writing duly
executed by the parties hereto.                        (b)     No waiver of any
term or condition of this Agreement, whether by delay,  omission or otherwise,
shall be effective unless in writing and signed by the party sought to be 
charged, and then such waiver shall be effective only in the specific instance
and for the purpose  for which given.                          (c)     In the
event that any provision of this Agreement or the application thereof  to any
Pledgor or any circumstance in any jurisdiction governing this Agreement shall,
to any  extent, be invalid or unenforceable under any applicable statute,
regulation, or rule of law, such  provision shall be deemed inoperative to the
extent that it may conflict therewith and shall be  deemed modified to conform
to such statute, regulation or rule of law, and the remainder of this      8


--------------------------------------------------------------------------------

Agreement and the application of any such invalid or unenforceable provision to
parties,  jurisdictions, or circumstances other than to whom or to which it is
held invalid or unenforceable  shall not be affected thereby, nor shall same
affect the validity or enforceability of any other  provision of this
Agreement.                        (d)     This Agreement shall be binding upon
each Pledgor, and each Pledgor’s  successors and assigns, and shall inure to the
benefit of the Pledgee and its successors and  assigns for the ratable benefit
of the Creditor Parties.                        (e)     Any notice or other
communication required or permitted pursuant to this  Agreement shall be given
in accordance with the Securities Purchase Agreement.                       
(f)     This Agreement shall be governed by and construed and enforced in all 
respects in accordance with the laws of the State of New York applied to
contracts to be  performed wholly within the State of New York.                 
      (g)     EACH PLEDGOR EXPRESSLY CONSENTS TO THE JURISDICTION  AND VENUE OF
EACH COURT OF COMPETENT JURISDICTION LOCATED IN THE  STATE OF NEW YORK FOR ALL
PURPOSES IN CONNECTION WITH THIS  AGREEMENT.  ANY JUDICIAL PROCEEDING INVOLVING,
DIRECTLY OR  INDIRECTLY ANY MATTER OR CLAIM IN ANY WAY ARISING OUT OF, RELATED 
TO OR CONNECTED WITH THIS AGREEMENT SHALL BE BROUGHT ONLY IN A  STATE COURT
LOCATED IN THE COUNTY OF NEW YORK, STATE OF NEW YORK.  EACH PLEDGOR FURTHER
CONSENTS THAT ANY SUMMONS, SUBPOENA OR  OTHER PROCESS OR PAPERS (INCLUDING,
WITHOUT LIMITATION, ANY NOTICE  OR MOTION OR OTHER APPLICATION TO EITHER OF THE
AFOREMENTIONED  COURTS OR A JUDGE THEREOF) OR ANY NOTICE IN CONNECTION WITH ANY 
PROCEEDINGS HEREUNDER, MAY BE SERVED INSIDE OR OUTSIDE OF THE STATE  OF NEW YORK
OR THE SOUTHERN DISTRICT OF NEW YORK BY REGISTERED OR  CERTIFIED MAIL, RETURN
RECEIPT REQUESTED, OR BY PERSONAL SERVICE  PROVIDED A REASONABLE TIME FOR
APPEARANCE IS PERMITTED, OR IN SUCH  OTHER MANNER AS MAY BE PERMISSIBLE UNDER
THE RULES OF SAID COURTS.  EACH PLEDGOR WAIVES ANY OBJECTION TO JURISDICTION AND
VENUE OF ANY  ACTION INSTITUTED HEREON AND SHALL NOT ASSERT ANY DEFENSE BASED
ON  LACK OF JURISDICTION OR VENUE OR BASED UPON FORUM NON CONVENIENS.           
            (h)     It is understood and agreed that any person or entity that
desires to become  a Pledgor hereunder, or is required to execute a counterpart
of this Agreement after the date  hereof pursuant to the requirements of any
Document, shall become a Pledgor hereunder by (x)  executing a Joinder Agreement
in form and substance satisfactory to the Pledgee, (y) delivering  supplements
to such exhibits and annexes to such Documents as the Pledgee shall reasonably 
request and (z) taking all actions as specified in this Agreement as would have
been taken by  such Pledgor had it been an original party to this Agreement, in
each case with all documents  required above to be delivered to the Pledgee and
with all documents and actions required above  to be taken to the reasonable
satisfaction of the Pledgee.      9


--------------------------------------------------------------------------------

                    (i)     This Agreement may be executed in one or more
counterparts, each of  which shall be deemed an original and all of which when
taken together shall constitute one and  the same agreement.  Any signature
delivered by a party by facsimile or electronic transmission  shall be deemed an
original signature hereto.        [Remainder of Page Intentionally Left Blank]  
  10


--------------------------------------------------------------------------------

          IN WITNESS WHEREOF, the parties have duly executed this Agreement as
of the day  and year first written above.                                       
                                    eLEC COMMUNICATIONS CORP.                   
                                                        By: /s/ Paul H.
Riss                                                                           
                                          Name: Paul H. Riss                   
                                                          Title: Chief Executive
Officer                                                                         
    VOX COMMUNICATIONS CORP.                                                   
                        By: /s/ Paul H.
Riss                                                                           
                                          Name: Paul H. Riss                   
                                                          Title: Chief Executive
Officer                                                                         
  AVI HOLDING CORP.                                                             
              By: /s/ Paul H. Riss                                             
                                                                        Name:
Paul H. Riss                                                                 
            Title: Chief Executive Officer                                     
                                      TELCOSOFTWARE.COM CORP.                   
                                                        By: /s/ Paul H.
Riss                                                                           
                                          Name: Paul H. Riss                   
                                                          Title: Chief Executive
Officer                                                                         
  LINE ONE, INC.                                                               
            By: /s/ Paul H. Riss                                               
                                                                      Name: Paul
H. Riss                                                                        
     Title: Chief Executive Officer        Additional Signatures Appear on
Following Page]


--------------------------------------------------------------------------------

                                                                      LV
ADMINISTRATIVE SERVICES, INC.,                                                 
                      as Agent                                                 
                        By: Valens Capital Management, LLC, as 
                                                                           
investment manager                                                             
                  By: /s/ Pat Regan                                             
                                                                        
 Name: Pat Regan                                                                
                  Title: Authorized Signatory


--------------------------------------------------------------------------------